Citation Nr: 0838597	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  97-13 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1968 to 
November 1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In that decision, the RO denied the 
veteran's claim for service connection for a respiratory 
disability.  The veteran's claim has since been remanded by 
the Board three times-in May 2001 for notification and 
evidentiary development, and in December 2004 and again in 
November 2006 for further evidentiary development in the form 
of a VA examination and medical opinion to address the 
etiology of any current respiratory disorder.  After 
attempting to complete the evidentiary development required 
by the remands, the Appeals Management Center (AMC) re-
adjudicated the claim, denying the veteran's claim via the 
issuance of supplemental statements of the case (SSOC), most 
recently in June 2007.  


FINDING OF FACT

The veteran has bronchoconstriction disease that is as likely 
as not attributable to his period of active military service.


CONCLUSION OF LAW

The veteran has bronchoconstriction disease that is the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is afforded 
the claimant.  38 U.S.C.A. § 5107(b). 

The veteran contends that he suffers from a respiratory 
disability characterized by shortness of breath and coughing.  
Through the course of the instant appeal, the veteran has 
consistently stated on multiple occasions that this disorder 
began while he was serving on active duty and has continued 
to the present.  Inasmuch as these statements are supported 
by the veteran's service treatment records, which document 
his repeated complaints of respiratory difficulty while in 
service, and his post-service VA and private treatment 
records, the Board finds the veteran's statements concerning 
his experiences on active duty to be credible, including his 
claim that he first experienced symptoms of respiratory 
disease while on active duty.  

Regarding service connection, the medical evidence shows that 
the veteran currently suffers from bronchoconstriction 
disease.  The veteran's service treatment records further 
reflect multiple complaints of respiratory problems during 
service.  He was first seen in January 1971 for complaints of 
dizziness and shortness of breath when running; at that time, 
he was found to have badly inflamed tonsils, which were 
treated via a tonsillectomy in February 1971.  Radiological 
examination of the veteran's chest at the time of the surgery 
was within normal limits.  The veteran was again seen in 
October 1971 for "flu syndrome," with congestion and a sore 
throat, and again in December 1971 for complaints of a cold 
and sore throat.  He complained in October 1972 of a sore 
throat, dizziness, and a green discharge from the throat; 
examination at that time revealed a clear chest, and the 
veteran was treated with analgesics.  Later that same month, 
the veteran was found unconscious along a road; he reported 
that he had passed out while running.  He further reported 
not being "bothered with asthma or bronchial problems" but 
noted that his mother and a sibling both suffered from 
asthma.  He reported having had trouble breathing and 
multiple colds since arriving at the base, which was at a 
high altitude, and he stated that he had a cold at the time 
of the October 1972 incident.  The treating physician 
concluded that the veteran "apparently became hypoventilated 
from running in the cold air and with the cold he ha[d] 
had."  The veteran was also seen in November 1972 for 
dyspnea and nasal congestion, from which the veteran claimed 
he had suffered since arriving on base in July 1972.  The 
examiner noted "no real SOB [shortness of breath] or 
dyspnea" and noted a slight nasal deviation to the left.  
The veteran's lungs were found to be clear, and the examiner 
diagnosed probable allergic rhinitis.  Again in February 
1973, the veteran was treated for symptoms of an upper 
respiratory infection, pleuritis, and severe congestion.  He 
reported having had no success with treatment and was found 
unable to perform his duties due to the ongoing illness.  His 
examiner recommended convalescent leave to allow his symptoms 
to subside.  The Board notes that the only reports of medical 
history and examination in the veteran's file date from July 
1973; on those forms, no breathing problems were noted, 
although the veteran's examining physician at the time 
acknowledged that the veteran had been hospitalized in 
February 1973.

Post-service records of the veteran's ongoing treatment at 
the VA Northern Indiana Health Care System and the 
Indianapolis VA Medical Center (VAMC) reflect that he has 
been hospitalized multiple times for treatment of respiratory 
complaints.  He was hospitalized in January 1996 for 
complaints of coughing and loss of consciousness.  
Radiological examination revealed a normal chest, and the 
veteran was diagnosed with an upper respiratory tract 
infection.  He was again hospitalized in March 1996, with 
complaints of upper respiratory symptoms, and in May 1996, at 
which time he was diagnosed with chronic bronchitis.  Private 
treatment records also reflect the veteran's complaint of 
shortness of breath and chest pains in August 1995 and of 
wheezing and recurrent productive cough during a January 1997 
visit.

The veteran was provided VA medical examinations in October 
1996, May 2002, February 2003, March 2003, and January 2007.  
At the October 1996 examination, the examiner noted the 
veteran's complaints of shortness of breath, coughing, and 
congestion.  He was found to have several diffuse rhonchi and 
a stuffy nose, and radiological examination of the chest 
revealed no active pulmonary disease.  The examiner diagnosed 
him with chronic bronchitis since January 1996 and possible 
sinusitis.  Pulmonary functioning test revealed "mild 
restrictive disease" with no change after bronchodilation.  
No etiological opinion was offered.  At the May 2002  VA 
examination, the veteran's complaints were noted of shortness 
of breath, wheezing, and coughing that had worsened since his 
separation from service.  The examiner noted a history of 
sleep apnea.  On physical examination, the veteran's lungs 
were found to be clear with no wheezing and no evidence of 
chronic pulmonary thromboembolism, congestive heart failure, 
or pulmonary hypertension.  The examiner's diagnosis was 
dyspnea and cough, with obstructive lung disease to be ruled 
out.  Radiological evaluation revealed a normal chest, and 
pulmonary function testing revealed a mild airflow 
obstruction and a mildly reduced diffusing capacity.  No 
etiological opinion was offered.

The veteran was again provided with a VA examination in 
February 2003, at which time his examiner documented his 
history of sleep apnea and complaints of dyspnea and cough.  
The examiner noted that previous pulmonary function testing 
had been "inconclusive" and recommended repeated tests.  
The examiner further noted mildly decreased diffusion 
capacity that was possibly related to lung disease.  An 
addendum to the VA examination added in March 2003, pursuant 
to pulmonary function testing, revealed that the veteran 
"more likely than not does not have significant 
bronchoconstriction disease such as asthma or any reactive 
airway disease."  The examiner did not offer an etiological 
opinion or provide a firm diagnosis but speculated that the 
veteran's symptoms could be due to chronic sleep apnea, 
weight gain, chronic pulmonary embolus, or congestive heart 
failure.  He further indicated that the veteran's dyspnea and 
cough warranted "further work-up."  

Report of the veteran's January 2007 VA examination contains 
a statement that the examiner reviewed the veteran's claims 
file and service treatment records, but she noted only one 
incident in which the veteran sought treatment for 
respiratory complaints.  Pulmonary function testing revealed 
no response to bronchodilators and a normal total lung 
capacity and diffusion capacity.  The examiner noted, 
however, that the testing was performed at rest and thus did 
not accurately address the possibility that the veteran could 
suffer from exercise-induced asthma.  The examiner concluded 
that the veteran's respiratory disability "appears not to be 
related to time in service," stating particularly that the 
veteran was not treated while in service for dyspnea.  The 
examiner then opined that it was "less likely as not, less 
than 50% probability, that his lung condition is not related 
to military service."

The Board acknowledges that the January 2007 VA examination 
report contains an opinion adverse to the veteran's claim.  
It appears, however, that that opinion was based at least in 
part on the examiner's failure to consider the veteran's 
multiple in-service complaints of shortness of breath, 
coughing, and difficulty breathing, which were variously 
diagnosed as colds, influenza, upper respiratory infection, 
pleuritis, and severe congestion.  The Board thus concludes 
that the January 2007 VA examiner's statement is of limited 
probative value to the extent that she based her etiological 
opinion on an incomplete recitation of the facts of the 
veteran's in-service complaints of and treatment for 
respiratory problems, including multiple complaints of 
dyspnea and coughing.  The Board further notes that this 
examination is internally inconsistent in that it suggests 
that the veteran's current bronchoconstriction disease is not 
related to service due to the claimed lack of in-service 
treatment, but goes on to apparently support the veteran's 
claim in that the examiner opined that it was "less likely 
as not, less than 50% probability, that his lung condition is 
not related to military service."  The Board reads this 
convoluted opinion statement to mean that it is thus more 
likely than not that the veteran's bronchoconstriction 
disease is related to military service.

The Board notes that the veteran's stated symptoms, as 
confirmed by multiple treatment providers, are shortness of 
breath and coughing.  The Board concludes that such symptoms 
are capable of lay observation.  The Board further notes that 
the sole negative medical opinion, offered at the veteran's 
January 2007 VA examination, appears to be based on an 
incomplete consideration of the veteran's symptoms and 
treatment for respiratory problems during service.  The Board 
also notes that the March 2003 VA examiner's addendum 
concluded that the veteran did not likely have "significant 
bronchoconstriction disease"; this finding, however, does 
not equate to a finding that the veteran has no 
bronchoconstriction disease.  Considering the credibility of 
the statements by the veteran attesting to the fact that he 
first suffered symptoms of dyspnea and coughing while he was 
still on active duty, as well as the October 1996 VA 
examiner's diagnosis of mild restrictive disease and the 
veteran's repeated treatment at both VA and private 
facilities for bronchitis and other respiratory problems, the 
Board finds that the veteran has supplied sufficient evidence 
to establish continuity of symptomatology of 
bronchoconstriction disease since service.  The Board finds 
that such a conclusion is bolstered by the March 2003 VA 
examination, which noted that significant bronchoconstriction 
disease was unlikely but did not find the veteran to have no 
such disorder.  Further, the Board notes that, although 
internally inconsistent, as discussed above, the January 2007 
VA examination nevertheless appears to support the veteran's 
claim that his bronchoconstriction disease is related to 
military service.

In sum, the veteran has a current diagnosis of 
bronchoconstriction disease that has been linked to his 
active duty.  The veteran has stated that his symptoms of 
bronchoconstriction disease have been continuous since his 
time on active duty; this contention is supported by the 
veteran's multiple bouts of in-service and post-service 
hospitalization and other treatment for respiratory problems, 
as well as the October 1996 VA examiner's finding of chronic 
bronchitis and mild restrictive disease.  Regardless of the 
negative VA opinion of the etiology of the veteran's 
bronchoconstriction disease, as addressed in the January 2007 
VA medical opinion, the Board concludes that the continuity 
of symptomatology testified to by the veteran sufficiently 
substantiates the veteran's contention that he has suffered 
from bronchoconstriction disease since before his separation 
from active duty.  The Board further finds that the competent 
and probative medical evidence supports a conclusion that the 
veteran's disease is linked to his period of active duty.  In 
light of these conclusions, the Board finds that there is 
therefore satisfactory evidence that the veteran has suffered 
from symptoms of bronchoconstriction disease continuously 
since his time on active duty.  Resolving reasonable doubt in 
the veteran's favor, it is likely that his 
bronchoconstriction disease had its onset during active 
military service.  38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  
The Board thus finds that service connection for 
bronchoconstriction disease is warranted.


ORDER

Service connection for bronchoconstriction disease is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


